Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 1 of 11




                       (;+,%,74
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 2 of 11

           A                  B                   C               D                E                      F               G             H          I
 1    CALLING_NBR        CALLED_NBR         DIALED_DIGITS    MOBILE ROLE      START_DATE              END_DATE      DURATION (SEC   Call Type     NEID
 2    (203) 433‐7705     (561) 376‐4599                         Inbound     08/30/2017 17:42:23   08/30/2017 17:42:23     0         Text Detail   547
 3    (203) 433‐7705     (561) 376‐4599                         Inbound     08/30/2017 17:42:24   08/30/2017 17:42:24     0         Text Detail   547
 4    (203) 591‐5144   (6245000) 000‐0901   (561) 376‐4599    Routed_Call   10/18/2017 14:57:28   10/18/2017 14:58:53    85           Voice       207
 5    (203) 591‐5144     (561) 376‐4599     (561) 376‐4599    Routed_Call   10/18/2017 14:57:28   10/18/2017 14:58:53    85           Voice       207
 6    (203) 591‐5144     (561) 376‐4599          ‐191        Undetermined   10/18/2017 14:57:29   10/18/2017 14:57:52    23           Voice       207
 7    (203) 596‐8364     (561) 376‐4599     (561) 376‐4599      Inbound     01/11/2018 18:56:22   01/11/2018 18:58:03    101          Voice       207
 8    (203) 802‐5819     (561) 376‐4599                         Inbound     07/17/2018 15:56:45   07/17/2018 15:56:45     0         Text Detail   552
 9    (203) 802‐5819     (561) 376‐4599                         Inbound     07/17/2018 15:56:51   07/17/2018 15:56:51     0         Text Detail   552
 10   (203) 802‐5819     (561) 376‐4599                         Inbound     07/17/2018 15:56:59   07/17/2018 15:56:59     0         Text Detail   552
 11   (203) 802‐5819     (561) 376‐4599                         Inbound     07/17/2018 15:57:05   07/17/2018 15:57:05     0         Text Detail   552
 12   (203) 802‐5819     (561) 376‐4599                         Inbound     07/17/2018 15:57:12   07/17/2018 15:57:12     0         Text Detail   552
 13   (561) 376‐4599     (203) 802‐5819                        Outbound     07/17/2018 16:00:22   07/17/2018 16:00:22     0         Text Detail   558
 14   (561) 376‐4599     (203) 802‐5819                        Outbound     07/17/2018 16:00:23   07/17/2018 16:00:23     0         Text Detail   558
 15   (561) 376‐4599     (203) 802‐5819                        Outbound     07/17/2018 17:01:34   07/17/2018 17:01:34     0         Text Detail   558
 16   (203) 802‐5819     (561) 376‐4599                         Inbound     07/17/2018 17:03:09   07/17/2018 17:03:09     0         Text Detail   552
 17   (561) 376‐4599     (203) 802‐5819                        Outbound     07/17/2018 17:05:31   07/17/2018 17:05:31     0         Text Detail   558
 18   (203) 802‐5819     (561) 376‐4599                         Inbound     07/17/2018 17:09:04   07/17/2018 17:09:04     0         Text Detail   552
 19   (561) 376‐4599     (203) 802‐5819                        Outbound     07/17/2018 17:13:28   07/17/2018 17:13:28     0         Text Detail   558
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 3 of 11



                                         Sprint
                                         Corporate Security
                                         Mailstop KSOPHM0206
                                         6480 Sprint Parkway
                                         Overland Park, KS 66251
                                         Office: 800‐877‐7330 Fax: 816‐600‐3111

                      Key to Understanding CDMA Call Detail Reports
    Calling number:    This column reflects the number placing the call (the individual who initiated the
                       call). If the call is an outgoing call, this will be the Sprint PCS target number.

    Called number:      This column reflects the number actually called. In most cases this number will
                        be the same as the number in the "Dialed Digits" column. If the number has
                        been forwarded, or if there is a routing number, then this will be reflected. If the
                        number has a 11 in front of the area code, that means the call rolled to
                        voicemail and was NOT answered by the customer.

    Dialed digits:     This column reflects the digits that the caller enters into the keypad of the
                       phone. If the call is an incoming call, this will be the Sprint PCS target number.

    Mobile Role:       Mobile Role (Type of Call).      Listed as outgoing, incoming, routed call or
                       undetermined.

    Start Date:        Date and time the call was initiated.

    End Date:           Date and time the call was ended.

    Duration:           Duration of call, in seconds.

    Call Type:          Indicates the type of transaction on the network. This includes, but not limited
                                         to: Voice, Text Detail, WiFi and Airave.

    NEID:               This reflects which network element handled the call.
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 4 of 11




                                                  Sprint
                                                  Corporate Security
                                                  Mailstop KSOPHM0206
                                                  6480 Sprint Parkway
                                                  Overland Park, KS 66251
                                                  Office: 800‐877‐7330 Fax: 816‐600‐3111


                     Key to Understanding CDMA Call Detail Reports, cont.

    *Routed calls come in several varieties. A TLDN (Temporary Local Directory Number) may be
    considered to be a bridge/router number to complete a call. A TLDN will be represented by a number
    that may range from 3 to 10 digits in length. Similar to TLDN, an IMRN (IP Multimedia Routing
    Number), will be used to route Apple WiFi Calls. Another scenario is when a call is not answered, but is
    routed to voicemail. Calls routed straight to voicemail may also have an "11" before the number
    indicated in the "Called_Nbr" column. For handsets using visual voicemail, these numbers may replace
    the "11" in the called number column: (800) 877‐2400, (866) 677‐8204, (866) 222‐2604, and (877)
    836‐4746 The indicator that Sprint's Visual Voicemail platform was used within the session appears as
    624500000XXXXXXX.

    *WiFi Call Type: Please note that Sprint does not have the capability to determine the time stamp. These
    calls can be reflected in Switch time or GMT.

    *The CDMA call detail report may indicate the sending and receipt of text messages and e‐mail. While
    not flagged as text messages, the line will indicate no duration, the dialed digits column will either be
    blank or will show an e‐mail address, and the NEID column may contain one of the following numbers:
    191‐198 226‐229 291‐294

    * On the CDMA network, Sprint maintains Gateway, SWATs (Soft Wireless Access Tandem) and MCGs
    (Media Gateway Controllers) networks in areas where there are large Sprint customer populations.
    These provide the required extra space that helps Sprint maintain all of the calls. When a call moves
    through a gateway or SWAT cell site information is not retained and is not recoverable. NEIDs for
    Gateways 124‐125, SWATs are 96, 184‐190, 263, 363‐365 and MGCs are 366‐371

    * Time Zones: Beginning 10/20/17 through present SMS text message time stamps are in Central.
    From 05/31/2017 through 10/19/2017, text message time stamps may have been GMT. An indicator
    of GMT time zones include the NEID range of 540‐559. From October 12, 2010 through May of 2017
    text message time stamps were kept in Central time zone. Records prior to October 12, 2010 are either
    in Central or Eastern time zone. Sprint is unable to determine which time zone is reflected in records
    older than October 12, 2010.

    *Please be advised: The time stamp reflected on call detail reports for Sprint CDMA during the time
    frame of 02/04/2018 through 02/28/2018 may have been affected by a storage related upgrade. During
    this period, transactions may be reflected in GMT instead of the time stamp native to the switch utilized
    in the transaction. This includes, but is not limited to, Voice calls and SMS transactions.
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 5 of 11




                                                 Sprint
                                                 Corporate Security
                                                 Mailstop KSOPHM0206
                                                 6480 Sprint Parkway
                                                 Overland Park, KS 66251
                                                 Office: 800‐877‐7330 Fax: 816‐600‐3111


                     Key to Understanding CDMA Call Detail Reports, cont.
    *Short codes, also known as short numbers, are special telephone codes, significantly shorter than full
    telephone numbers, which can also be used to address SMS and MMS messages from mobile phones or
    fixed phones. Short codes are often associated with automated services. An automated program can
    handle the response and typically requires the sender to start the message with a command word or
    prefix. A list of short codes is not maintained by Sprint as number of short codes is extensive and
    constantly growing. Example of a short code‐ the customer may want updates pertaining to their
    favorite sports team. The customer would sign up with that team in order to receive text message
    updates relevant to the team.

    * Please Note ‐ Calls made on another carrier's network, will not appear on our CDR records. If you
    suspect the device was roaming on another network, please obtain those records from the other carrier.
    * Please Note ‐ As of approximately September 2018, Sprint performed a soft‐launch of a voice‐over‐LTE
    product. Because of this launch, certain calls are routed through a specific network element that
    time‐stamps these transactions in central time. These transactions will not have location information
    and may appear on the records as call type 42 or Voice.
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 6 of 11



                                              Sprint
                                              Corporate Security
                                              Mailstop KSOPHM0206
                                              6480 Sprint Parkway
                                              Overland Park, KS 66251
                                              Office: 800‐877‐7330 Fax: 816‐600‐3111




                                             Star Codes
    Your request has been fulfilled, at least in part, by what is known as a CDMA CDR Report. A CDMA CDR
    Report lists information about incoming/outgoing calls including the digits dialed on the handset. As a
    dialing shortcut, PCS subscribers may use star codes (an asterisk (*) plus a short number sequence)
    when using our wireless telephones. On call detail reports the star may be indicated by a letter "B".
    This code will appear in the dialed digits column of the CDMA CDR Report. Following is a list of the
    most common star codes. Additional star codes may exist in the market from which the call is made.
    Please contact the Subpoena Compliance Group at the number listed above for more information
    concerning star codes.

                *18 ‐ Ping the nearest tower, call delivery activate
                *180 ‐ Call delivery deactivate
                *2 ‐ Customer Care
                *3 ‐ Payment Center
                *31 ‐ Three Way Calling
                *4 ‐ Account information
                *5 ‐ Spanish Customer care
                *67 ‐ Caller ID block
                *68 ‐ Override caller ID block
                *70 ‐ Cancel call waiting for that call
                *711 ‐ Customer Care
                *72 ‐ Activates call forwarding
                *720 ‐ Deactivates call forwarding
                *73 ‐ Call forwarding no answer
                *74 ‐ Call forward busy
                *811 ‐ Customer Care
                *82 ‐ Override caller ID block‐ for that call
                *911 ‐ 911
                *073 ‐ Cancel call forward no answer
                *074 ‐ Cancel call forward busy

          Other numbers which may appear in the dialed digits column:

                  411 ‐ Directory assistance
                  611 ‐ Customer Care
                  711 ‐ Telecommunications Relay Service (hearing impaired)
                  911 ‐ Can also dial 0911 or 1911)
                  c777 ‐ Web Browsing (SINS)
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 7 of 11



                                                         Sprint
                                                         Corporate Security
                                                         Mailstop KSOPHM0206
                                                         6480 Sprint Parkway
                                                         Overland Park, KS 66251
                                                         Office: 800‐877‐7330 Fax: 816‐600‐3111

                                         RECEIVING RECORDS IN ELECTRONIC FORMAT
    Your request has been satisfied, at least in part, by records furnished on compact disc (CD) or via e‐mail. Sprint
    uses CDs when the response is particularly voluminous or if records are requested in electronic format.     Once
    “recorded” the CD cannot be deleted, re‐recorded or appended. Information on CD is normally in one of three
    formats:
    RICH TEXT FORMAT (RTF)
    These files are text files readable by any word processor such as Microsoft Word/Works or WordPerfect.
    Generally, we use this format for letters, summaries and explanatory documents. To retrieve these documents,
    open your word processor of choice then use the open file command (normally listed under File in the Window
    Menu bar). Navigate to the drive containing the CD and double click on the file name. While you may not
    manipulate the file and re‐save directly on the CD, it may be manipulated and re‐saved elsewhere.

    SPREADSHEET FILES (XLS or CSV)
    These files are normally used for longer items such as the call detail reports or a listing of all cell sites associated
    with a particular switch/repoll. We use Microsoft Excel to generate these files and recommend that product for
    viewing them. To retrieve these documents, open your spreadsheet program of choice then use the open file
    command (normally listed under File in the Window Menu bar). Navigate to the drive containing the CD and
    double click on the file name. These files may be uploaded to products such as PenLink in either CSV or XLS
    format. Please see your program documentation for assistance. While you may not manipulate the file and
    re‐save directly on the CD, it may be manipulated and re‐saved elsewhere.

    TAGGED IMAGE FORMAT (TIF or TIFF)
    This format is used for stored bills and for print outs from our customer service/billing system. All Windows
    based machines come with TIF viewers but accessing the viewer software may be unfamiliar. To retrieve these
    documents, open the My Computer folder on your desktop or Open the Windows Explorer (not Internet Explorer).
    Navigate to the drive containing the CD and RIGHT click on the file name. This will open a menu. Choose “OPEN
    WITH.” A new dialog box will open. Look for applications that do Imaging. The most common are “Imaging”,
    “Imaging Preview”, “Microsoft Imaging”, “Kodak Imaging” and Microsoft Office Document Imaging.” Single click
    on your choice and also click on the check box which says, “Always use this program to open these files.” This
    will set the program as your default and next time you need to open a TIF file, you may just double click on the
    desired document. Once open, most TIF viewers only display the current page. To go to the next page, use the
    page up/down keys on your computer keyboard or look for helper arrows. You may also wish to peruse the Help
    feature offered in every Windows based program. Please note: these files may not normally be uploaded to
    products such as PenLink since they are not open for manipulation. Please see your program documentation for
    assistance.

    You may also receive files in a bundled, WinZip format (ZIP). These files contain other files (of the three types
    listed above). Zipped files are used to save space on particularly large requests. To open a ZIP file, open the My
    Computer folder on your desktop or Open the Windows Explorer (not Internet Explorer). Navigate to the drive
    containing the CD and double click on the file name. If this does not work, return to the folder containing your
    document and RIGHT click on the file name. This will open a menu. Choose “OPEN WITH.” A new dialog box
    will open. Look for applications that do zipping. The most common is “WinZip.” Single click on your choice
    and also click on the check box which says, “Always use this program to open these files.” This will set the
    program as your default and next time you need to open a ZIP file, you may just double click on the desired
    document. Please feel free to contact the Sprint Subpoena Compliance Department for further assistance:
    800‐877‐7330.
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 8 of 11




                                                                                       MD000001
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 9 of 11




                                               MD000002
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 10 of
                                       11




                                                                                     MD000003
Case 9:18-cv-81004-RKA Document 68-21 Entered on FLSD Docket 07/05/2019 Page 11 of
                                       11




                                                                                     MD000004
